Citation Nr: 1516147	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  05-36 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a lumbar spine disability claimed as scoliosis of the low back.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from September 1990 to April 1991, which included service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his July 2007 substantive appeal, the Veteran requested a hearing before the Board.  In an October 2007 statement, he indicated that he would rather have a hearing with a Decision Review Officer (DRO).  Similarly, in an attachment to his July 2008 substantive appeal, he indicated that he wished to have a hearing with a DRO.  In August 2010, he withdrew his request for a hearing and asked that his appeal be forwarded to the Board.

The Board remanded this case for further development in March 2012 and July 2013.  That development was completed, and the case was returned to the Board for appellate review.  

In June 2014, the Board denied the Veteran's claims for service connection for a gastrointestinal disorder and a lumbar spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand filed by the parties and remanded the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records.  The RO reviewed these documents prior to the issuance of the September 2013 Supplemental Statement of the Case.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has stated that he was treated for gastrointestinal problems in January 1991 and a skeletal injury in October 1990 while he was assigned to the 311th Quartermaster Company.  In particular, he indicated that he was treated at the 256th Evacuation Hospital in Kuwait. See March 2008 NA Form 13055.  However, it does not appear that any attempt was made to determine whether there may be clinical records that were stored separately from the Veteran's service treatment records.

The Board also notes that the Veteran's complete service treatment records may not be associated with the claims file.  A July 1999 response to a request for such records indicated that the records for the period of service from September 1990 to April 1991 were not available.  The RO later made another request for the Veteran's complete service treatment records, but in November 2004, it was noted the records were charged out to the Army Review Board.  It does not appear that any follow-up request was made after that response, and the file does not appear to contain any service treatment records dated between October 1990 and April 1991.

Finally, the record contains multiple documents that are in Spanish.  There are two requests in the claims file for the documents to be translated into English; however, the translations are not of record.  On remand, if available, the translations should be associated with the claims file, and if not, these documents should be translated into English and then associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Army Reserve Personnel Center, the Records Management Center (RMC), the Veteran's unit, the Army Review Board, or any other appropriate location, to request the Veteran's complete service treatment records, to include the period from October 1990 to April 1991.  

These efforts should include requesting any clinical records documenting the Veteran's treatment for gastrointestinal problems in January 1991 and a skeletal injury in October 1990 while he was assigned to the 311th Quartermaster Company.  In particular, he has indicated that he was treated at the 256th Evacuation Hospital in Kuwait. See March 2008 NA Form 13055.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his medical records as well as any further action to be taken.

2.  The AOJ should associate with the claims file any documents of record that have been translated from Spanish to English, if available.  See March 2012 and May 2013 VA Memos in VBMS.

If the translations do not exist or are not available, the AOJ should translate any documents of record that are in Spanish into English.  Both the original Spanish document and the English translation should be associated with the claims file.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




